Citation Nr: 0505174	
Decision Date: 02/24/05    Archive Date: 03/04/05

DOCKET NO.  04-12 125A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for foot disorder, 
claimed as bad feet.

2.  Entitlement to service connection for a psychiatric 
disorder, claimed as a nervous condition.

3.  Entitlement to service connection for hearing loss.

4.  Entitlement to service connection for a respiratory 
disorder, claimed as shortness of breath.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Havelka, Counsel


INTRODUCTION

The veteran had active military service from September 1955 
to October 1957.  This matter comes properly before the Board 
of Veterans' Appeals (Board) on appeal from a March 2003 
rating decision by the Department of Veterans Affairs (VA) 
Regional Office in Chicago, Illinois (RO).  

In November 2004, a hearing was held before Kathleen K. 
Gallagher who was designated by the Chairman to conduct that 
hearing, pursuant to 38 U.S.C.A. § 7107(b) (c) (West 2002).  


FINDINGS OF FACT

1.  VA has obtained all relevant evidence necessary for an 
equitable disposition of the veteran's appeal.

2.  The veteran had active military service in the Army from 
September 1955 to October 1957.

3.  The veteran's service medical records from his period of 
active military service in the Army are unavailable and have 
been destroyed by fire.

4.  The veteran reports having been employed in the Merchant 
Marine from 1979 to 1999; this is not recognized as active 
military service for purposes of eligibility for VA benefits.  

5.  There is no current diagnosis of any psychiatric, 
respiratory, or hearing loss disability.

6.  The veteran has a current diagnosis of bilateral pes 
planus.


CONCLUSIONS OF LAW

1.  A foot disorder was not incurred in, or aggravated by, 
active military service.  38 U.S.C.A. §§ 101(16), 1110, 1131 
(West 2002);  38 C.F.R. §§ 3.7, 3.303 (2004).  

2.  A psychiatric disorder was not incurred in, or aggravated 
by, active military service and may not be presumed to have 
been incurred in service.  38 U.S.C.A. §§ 101(16), 1101, 
1110, 1112, 1131, 1137 (West 2002); 38 C.F.R. §§3.7, 3.303, 
3.307, 3.309 (2004).  

3.  Hearing loss was not incurred in, or aggravated by, 
active military service.  38 U.S.C.A. §§ 101(16), 1110, 1131 
(West 2002);  38 C.F.R. §§ 3.7, 3.303 (2004).

4.  A respiratory disorder was not incurred in, or aggravated 
by, active military service.  38 U.S.C.A. §§ 101(16), 1110, 
1131 (West 2002);  38 C.F.R. §§ 3.7, 3.303 (2004).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2004).  

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application.

Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The RO provided the veteran the required 
notice with respect to his claims for service connection in 
letters dated in November 2002, January 2003, and October 
2003.  

Third, VA has a duty to assist claimants to obtain evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  The RO has obtained all the relevant records 
related to the veteran's claims.  Thus, VA's duty to assist 
has been fulfilled. 

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, as there is no evidence that any failure on 
the part of VA to further comply with the VCAA reasonably 
affects the outcome of this case, the Board finds that any 
such failure is harmless.  
II. Service Connection

Generally, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 101(16), 1110, 1131 
(emphasis added).  In addition, service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).  Moreover, in the case of psychoses, service 
connection may be granted if such disease is manifested in 
service, or manifested to a compensable degree within one 
year following separation from service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309.

Initially, the Board notes that the veteran had a period of 
active military service in the United States Army from 
September 1955 to October 1957.  The RO attempted to obtain 
the veteran's service medical records.  However, the National 
Personnel Record Center (NPRC) informed the RO that the 
veteran's service medical records had been destroyed by fire 
and are unavailable.  VA has a heightened obligation to 
search for alternate medical records when service medical 
records are not available and must also provide an 
explanation to the veteran regarding VA's inability to obtain 
his service medical records.  Dixon v. Derwinski, 3 Vet. 
App. 261 (1992).  In the present case the fact that veteran's 
service medical records for his period of active military 
service have been destroyed does not adversely effect the 
adjudication of the veteran's claims.  

The veteran filed his claim for service connection on a VA 
Form 21-526 dated August 2002.  In Section III of this form 
the veteran indicated that he had a "second period of active 
service" from 1979 to 1999 in the "Merchant Marine."  With 
respect to the specific disabilities claimed the veteran 
indicated that:  "bad feet" began in approximately 1979; 
nervous condition began in approximately "1997-1998;" 
shortness of breath began in approximately 1979; and, 
impaired hearing (hearing loss) began in approximately 1978.  

A VA psychiatric evaluation of the veteran was conducted in 
October 2002.  The veteran reported having feelings of 
depression since being let go from his job as a seaman in 
1998.  After a full evaluation, the assessment was that, 
though the veteran stated he was depressed, he did not meet 
the criteria for depression, or any psychotic, anxiety, or 
mood disorder.  No Axis I psychiatric diagnosis was made, 
although a "possible schizotypal personality disorder" was 
noted on Axis II.  However, "[c]ongenital and developmental 
defects, refractive error of the eye, personality disorders 
and mental deficiency as such are not diseases or injuries 
within the meaning of applicable legislation" for service 
connection purposes.  38 C.F.R. § 3.303(c).  

VA outpatient treatment records dated in August 2002 reveal 
that the veteran had complaints of foot pain.  He reported 
having right foot pain  "since war time had surgery on the 
same."  The assessment was that the veteran had bilateral 
pes planus, bilateral onychauxis, and bilateral hallus 
valgus.  The veteran also reported smoking and being exposed 
to asbestos as a seaman; however, no respiratory symptoms 
were noted and no respiratory disorder was diagnosed.  Review 
of the medical evidence of record also reveals no diagnosis 
of hearing loss.  

In November 2004, a hearing was held before the Board.  The 
veteran's testimony with respect to his actual period of 
active military service was vague.  Most of his testimony was 
about his time as a seaman in the Merchant Marine.  He 
testified that during this time he served aboard Military 
Sealift Command ships and was aboard merchant ships which 
took supplies to Kuwait during Operation Desert Storm.  His 
basic assertion was that his employment as a civilian seaman 
in the Merchant Marine was active military service.  With 
respect to his feet, the veteran testified that he had 
bunions which manifested after service.  He testified that he 
had hearing loss from the noise aboard ship.  He further 
testified that he had shortness of breath from exposure to 
"grain dust."  Finally, the veteran made vague allegations 
about having live ammunition fired over his head during Army 
basic training and that "likely, I got a nervous condition 
from that."

The veteran's claims for service connection are based on the 
assertion that his civilian employment in the Merchant Marine 
from 1979 to 1999 constitutes active military service.  This 
is incorrect.  Section 3.7(x)(15) of VA regulations provides 
that Merchant Marine service such as the appellant's 
constitutes active service, but only for oceangoing service 
performed between December 7, 1941, and August 15, 1945.  
Although the veteran had civilian service as a Merchant 
Marine this service was after 1979 and is not considered 
active military service for VA purposes.  Additionally, 
Merchant Seaman who served aboard "Blockship" in support of 
Operation Mulberry are also considered to have been in active 
military service.  See 38 C.F.R. § 3.7(x)(14).

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease, resulting in disability, was 
incurred coincident with active military service.  38 C.F.R. 
§ 3.303(a).  The Board notes that the veteran claims that his 
disabilities were caused by his service with the American 
Merchant Marine from 1979 to 1999.  As noted above, however, 
the only recognized American Merchant Marine service for VA 
benefit purposes, is specific periods of time during World 
War II.  38 C.F.R. § 3.7(x)(15).  Therefore, the claims based 
on this service must be denied as a matter of law.  See 
Sabonis v. Brown, 6 Vet. App. 426 (1994).

The Board has considered whether further development of this 
claim is warranted under the Veterans Claims Assistance Act 
(VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2004).  Because the claims are being denied as a 
matter of law, no further development under the VCAA is 
warranted.  Mason v. Principi, 16 Vet. App. 129, 132 (2002); 
see generally Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
Smith v. Gober, 14 Vet. App. 227, 231-32 (2000); see also 
Livesay v. Principi, 15 Vet. App. 165 (2001) (en banc) 
(holding that the VCAA is not applicable where it could not 
affect a pending matter and could have no application as a 
matter of law); see also VAOPGCPREC 2-04; 69 Fed. Reg. 25180 
(2004). 

To the extent that the veteran asserts that he was exposed to 
an event during Army basic training that caused him to 
develop a nervous condition (psychiatric disorder), the 
preponderance of the evidence is against this claim.  
Specifically, the medical evidence of record shows that the 
veteran is not diagnosed with a current psychiatric disorder.  
With no evidence of a current disability the claim must be 
denied.  "Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability.  See 38 U.S.C. 
§ 1110 (formerly § 310).  In the absence of proof of present 
disability there can be no valid claim."  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992); Degmetich v. Brown, 
104 F.3d 1328 (1997) (Interpreting 38 U.S.C. § 1131 as 
requiring the existence of a present disability for VA 
compensation purposes).  See also Wamhoff v. Brown, 8 Vet. 
App. 517, 521 (1996).

With respect to the veteran's claim for service connection 
for "bad feet," the veteran does have current diagnoses of 
foot disorders.  However, there is no competent medical 
evidence linking any current foot disability to his active 
military service in the 1950s.

In reaching its decision on these claims, the Board 
considered the doctrine of reasonable doubt; however, as the 
preponderance of the evidence is against the claims for 
service connection, the doctrine is not for application.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for foot disorder, claimed as bad feet, is 
denied.

Service connection for a psychiatric disorder, claimed as a 
nervous condition, is denied.

Service connection for hearing loss is denied.

Service connection for a respiratory disorder, claimed as 
shortness of breath, is denied.


	                        
____________________________________________
	KATHLEEN K. GALLAGHER
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


